Citation Nr: 0020747	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-23 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain from August 23, 1996, to 
September 20, 1999.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
lumbosacral strain, assigning a noncompensable (zero percent) 
disability evaluation, and denied claims of entitlement to 
service connection for left knee and sinus disorders as not 
well grounded.  

In March 1998, the RO granted an increased rating, assigning 
a 10 percent evaluation for lumbosacral strain from 
separation from service.  The veteran subsequently moved to 
Georgia.  In October 1999, the RO in Atlanta, Georgia, 
granted a 20 percent evaluation for lumbosacral strain, 
effective from September 20, 1999, the date of a fee-basis 
examination.  Accordingly, the evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet.App. 35 (1993).  

As to her lumbosacral spine disorder, the veteran's appeal 
was initiated following an original award of service 
connection.  Consequently, the rating issue on appeal is not 
the result of a claim for increased entitlement; rather, it 
is one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
left knee and sinus disorders are plausible.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
left knee and sinus disorders are well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question, as to the issues of entitlement to 
service connection for left knee and sinus disorders is 
whether the veteran has presented well-grounded claims.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Third, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown by medical evidence.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where the determinative issue involves medical diagnosis and 
etiology, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, with regard to non-medical 
matters, and in determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, it is noted 
that the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing post service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

For the reasons discussed below, the Board finds that the 
veteran has presented well-grounded claims of entitlement to 
service connection for left knee and sinus disorders; he has 
presented "plausible" claims.  

With regard to sinus symptoms, the veteran asserts that she 
has had chronic cold- and flu-like symptoms since service.  
The veteran's service medical records show complaints of 
sneezing, nasal blockage and drainage, and cold- and flu-like 
symptoms from July 1995 to her separation from service a year 
later.  Inservice diagnoses included probable allergy 
symptoms, noted in July 1995, a viral syndrome, noted in 
December 1995, and both coryza and an upper respiratory 
disorder in June 1996.  While no such disorders were noted on 
separation examination in July 1996, the veteran reported 
chronic or frequent colds both on a report of medical history 
and a report of medical assessment dated a few days earlier 
in July 1996.  

Significantly, the post service evidence shows continued 
treatment for an upper respiratory disorder in December 1997.  
While the January 1997 VA general medical examination report 
is silent as to any sinus disorder, the examiner admitted 
that no allergy or formal sinus evaluation had been 
performed.  More importantly, the December 1997 VA treatment 
record reflecting a diagnosis of upper respiratory infection 
included the notation of complaints of a sore throat and a 
history of recurrent sinus infections over the past two to 
three years.  

These documented inservice and post service findings are 
significant, as it is symptoms - not treatment - that are the 
essence of any evidence of continuity of symptomatology.  
Savage, 10 Vet. App. at 496.  Moreover, a condition "noted 
during service" does not require any type of special or 
written documentation, such as being recorded in an 
examination report, either contemporaneous with service or 
otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of such noting is 
required to demonstrate a relationship between the current 
disability and the demonstrated continuity of symptomatology, 
unless the relationship is one as to which a lay person's 
observation is competent.  Id. at 497.  The Board is of the 
opinion that the veteran is competent to testify as to having 
had sinus symptoms since service.  As the evidence does not 
contradict this, but rather tends to support it, the claim 
for service connection for a sinus disorder is well grounded.  
This is true even though the evidence is unclear as to 
whether the current diagnosis represents an on-going chronic 
disorder.  Savage, 10 Vet. App. at 496.  (Further development 
is indicated, as detailed in the associated Board remand).  

Similarly, the veteran's service medical records show a 
complaint of a swollen knee on July 2, 1996, a few days prior 
to her separation examination a few days later.  While the 
veteran reported no trick or locked knee when she was 
examined for separation on July 9, 1996, a July 18, 1996, 
treatment record shows a later left knee injury, diagnosed as 
a contusion.  As the veteran and her representative argue, 
moreover, a diagnosis of bilateral retropatellar pain 
syndrome is shown in the post service medical evidence - on 
VA examination in January 1997.  In view of the VA examiner's 
current diagnosis of retropatellar pain syndrome, the 
somewhat positive service medical records, as well as the 
veteran's complains of continued left knee pain, a well-
ground claim is presented, even though the evidence is 
unclear as to whether the current diagnosis represents an on-
going chronic disorder.  Id.  


ORDER

The claims of entitlement to service connection for left knee 
and sinus disorders are well grounded.  


REMAND 

VA has a duty to assist claimants in the development of facts 
pertinent to their well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  As set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
Littke v. Derwinski, 1 Vet. App. 90 (1990), VA must 
accomplish additional development of the record if the record 
currently before it is inadequate.  Additionally, 38 C.F.R. 
§ 4.42 underscores the importance of complete VA medical 
examinations, noting that "when complete examinations are 
not conducted . . . it is impossible to visualize the nature 
and extent of the service-connected disability."  

The Board notes that the veteran's service medical records 
are significant for treatment in 1995 and 1996 for symptoms 
of what may or may not represent a recurrent sinus disorder, 
symptoms that continued at least through December 1997.  
Similarly, the veteran has submitted a well-grounded claim 
for service connection for a left knee disorder.  While the 
veteran suffered only a contusion of the knee on July 18, 
1996, a current diagnosis regarding the left knee is of 
record.  Accordingly, she should be provided a VA orthopedic 
examination to determine whether any current knee disorder is 
related to the contusion received on July 18, 1996, or is 
otherwise related to active service.  

The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Given 
the facts of this case, VA sinus and orthopedic examinations 
are warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court pointed 
out that orthopedic examination must include consideration of 
all factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Those 
regulations, in part, require consideration of pain, 
limitation of movement, weakened movement, excess 
fatigability, incoordination, as well as such factors during 
flare-ups.  

With regard to service-connected lumbosacral strain, the 
Board notes that both the January 1997 VA general medical and 
the September 1999 fee-basis examination reports are 
inadequate and provide too little information necessary under 
DeLuca.  Neither report appears to have been prepared with a 
meaningful review of the veteran's documented clinical 
history, as contained in her service medical records, but 
merely repeat the veteran's complaints and reported history, 
which may or may not be accurate.  These reports also include 
findings that do not appear to be wholly consistent and that 
require further medical opinion to elucidate.  On VA 
examination in January 1997, there was no muscle spasm of the 
lower back on examination, and minimal discomfort on anterior 
flexion, from 75 degrees to 95 degrees, while on fee basis 
examination in September 1999, greater impairment appears to 
have been found.  While this might suggest, at least at first 
glance, an increase in symptomatology, this is far from clear 
given several conflicting and confusing findings contained in 
the 1999 report:  notation was made that the veteran's 
posture and gait were normal, and yet notation was made that 
the veteran cannot push a lawn mower or climb stairs.  While 
some limitation of motion and painful motion of the low back 
were noted for various ranges, forced motion testing to 
determine whether abnormal mobility of the back was present 
does not appear to have been performed.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  As to the 38 C.F.R. § 4.45 and 
DeLuca factors, the examiner merely stated that the veteran 
had some "fatigue, weakness, and lack of endurance," 
without further specifying the industrial impact and severity 
of these finding.  No notation was made as to whether the 
veteran was likely to have flare-ups, with notation of the 
frequency and severity of such flare-ups.  Although X-rays 
results were reported, the X-ray reports themselves are not 
of record.  

In essence, the September 1999 fee-basis examination report 
merely lists the veteran's complaints, gives range of 
painless and painful motion, with vague and confusing 
notation of the existence of fatigue and weakness, and lists 
diagnoses.  DeLuca requires more, that is, meaningful 
detailed information concerning the effect of pain on 
functional impairment specifically due to service-connected 
lumbosacral strain, as well as findings concerning any and 
all additional factors, including flare-ups, noted in §§ 4.40 
and 4.45 and DeLuca.  Additional VA sinus and orthopedic 
examinations are required in this case.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that she submit the names, 
addresses and approximate dates of 
treatment by all medical care providers 
(both VA and non-VA) who treated her for 
sinus, left knee, or low back disorders 
since her separation from service in 
August 1996.  After securing any 
necessary release, the RO should obtain 
copies of any additional records.  The RO 
should seek and obtain copies of records 
from any VA medical center identified by 
the veteran pertinent to these claims, 
including the Tampa, Florida, VA Medical 
Center, dated from November 1997 to the 
present, and the Decatur, Georgia, VA 
Medical Center, dated from December 1997 
to the present, as well as any private or 
VA treatment records identified.  

2.  The veteran should be scheduled for a 
VA examination by a physician with 
expertise in ear, nose and throat 
diseases in order to determine that 
nature and extent of any current sinus 
disorder.  The claims folder must be made 
available to the examiner for use in the 
study of the case.  Based on a review of 
the case, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any clinically 
identified sinus or nasal pathology, 
including any chronic recurrent upper 
respiratory disorder, if found on 
examination, is related to service, or to 
any symptoms noted in service.  All 
indicated testing should be done in this 
regard.  The examiner is requested to set 
forth all findings and conclusions, along 
with rationale and support for the 
diagnoses entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

3.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature, severity and etiology of any left 
knee disorder, as well as the severity of 
service-connected lumbosacral strain.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for use in 
the study of the case, to include a 
review of the veteran's documented 
inservice clinical history.  With regard 
to the left knee, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any current left knee disorder is 
related to service, including the left 
knee contusion noted in service.  The 
examiner is requested to set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence, including the 
service medical records and documented 
clinical history.  With regard to the 
lumbosacral spine, the examiner should 
determine the current severity of the 
service-connected low back disorder.  All 
indicated studies should be conducted, 
and all clinical findings should be 
reported in detail.  To the extent 
feasible, the examiner should 
specifically identify all low back 
symptomatology attributable to service-
connected disability separate and apart 
from any nonservice connected low back 
pathology, if any.  The examiner should 
also obtain a detailed history regarding 
weakened movement, including movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine, to the extent possible, 
whether the low back exhibits pain with 
use, weakened movement, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  
The claims folder must be made available 
to the examiner, for use in the study of 
the case.  

4.  After completion of the development 
requested above to the extent possible, 
and after undertaking any additional 
development deemed warranted by the 
record, the RO should review the 
veteran's claims for service connection 
for left knee and sinus disorders, and 
evaluation of service-connected 
lumbosacral spine, evaluated as 10 
percent disabling from August 23, 1996, 
and as 20 percent disabling from 
September 20, 1999, on the basis of all 
pertinent evidence of record, to include 
all the evidence added to the record 
since the last supplemental statement of 
the case, to include consideration of the 
factors enumerated in the Court's 
decision in DeLuca and in 38 C.F.R. 
§§ 4.40, 4.45.  

5.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



